EXHIBIT 10.8

  



FIRST AMENDMENT TO

CONSULTING AGREEMENT

DATED AS OF JULY 2, 2012 BETWEEN

NTN BUZZTIME, INC. AND JABAM, INC.

  

 

The following amendments to the above-referenced Agreement between NTN BUZZTIME,
INC. and JABAM INC. are made and effective as of December 31, 2012.

  

A.Section 2.1 is amended to read, in its entirety, as follows:

  

The term of this Agreement shall commence on July 2, 2012 (the "Effective Date")
and, unless earlier terminated in accordance with Section ‎7 shall expire on
March 31, 2013.

 



NTN BUZZTIME, INC.   JABAM, INC.                   By: /s/ Kendra Berger   By:
/s/ Jeffrey A. Berg   Authorized Signature   Authorized Signature          
Kendra Berger   Jeffery A. Berg   Print Name   Print Name           CFO  
President   Title   Title           1/11/2013   1/11/2013   Date   Date  

 